Citation Nr: 0908771	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  04-20 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, 
claimed as secondary to herbicide exposure.

2.  Entitlement to service connection for amputation of three 
middle toes of the right foot, claimed as secondary to 
diabetes mellitus.

3.  Entitlement to service connection for lens implant, 
claimed as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).
REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1963 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

In the February 2004 Notice of Disagreement, the Veteran 
alleged that he is totally disabled as a result of the 
claimed disabilities.  The Veteran's statement raises a claim 
for non-service connected pension.  That claim is referred to 
the RO for appropriate development.  


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam as defined by 
VA regulation, and exposure to herbicides may not be 
presumed.

2.  Diabetes mellitus is not related to service.

3.  Amputation of three middle toes of the right foot is not 
related to service or to a service-connected disability.   

4.  A lens implant is not related to service or to a service-
connected disability.  

5.  Hypertension is not related to service or to a service-
connected disability.

6.  Bilateral hearing loss is not related to service.      

7.  Tinnitus is not related to service.  

8.  The Veteran is not currently service-connected for any 
disabilities.

9.  The Veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).  

2.  Amputation of three toes of the right foot is not 
proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2008).  

3.  A lens implant was not incurred in or aggravated by 
service and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  Hypertension was not incurred in or aggravated by service 
and is not proximately due to a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2008). 

5.  Bilateral hearing loss was not incurred during service 
and sensorineural hearing loss may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

6.  Tinnitus was not incurred during active service. 38 
U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2006).

7.  The criteria for entitlement to TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2008). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2008).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.  Duty to Notify

In an August 2003 letter, the RO notified the Veteran of the 
evidence required to substantiate his claims.  This letter 
advised the Veteran what evidence VA would be responsible for 
obtaining and what evidence VA would assist him in obtaining.  
This notice complied with the timing requirements set forth 
in Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.

A March 2007 letter informed the Veteran of the evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

The Board finds that the duty to notify has been satisfied.  
All the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).

B.  Duty to Assist

The RO made reasonable and appropriate efforts to assist the 
veteran with the development of this claim.  The service 
treatment records and relevant post-service records 
identified by the Veteran were obtained and associated with 
the claims file.  The Veteran has not identified any 
outstanding evidence that is pertinent to these claims.  

It is noted that the RO did not provide a VA examination for 
these claims.  However, a medical examination is not required 
in order to make a final adjudication.  In McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court held that in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

In this case, because the record does not establish that any 
of the claimed disabilities occurred in service, manifested 
during an applicable presumptive period, or may be associated 
with service or a service-connected disability, no VA 
examination is required.   

Under these circumstances, the Board finds the requirements 
of the duty to assist have been satisfied, that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran.  

II.  Analysis of Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §1110.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including diabetes, 
hypertension, and sensorineural hearing loss are presumed to 
have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137(West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In cases involving service connection for hearing loss, 
impaired hearing will be considered to be a disease when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service- connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The law provides a presumption of service connection for 
certain diseases that become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2008).  A veteran, who during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to Agent Orange, unless there is 
affirmative evidence
to establish that the veteran was not exposed to any such 
agent during service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  In this regard, the Board observes 
that VA has issued several notices in which it was determined 
that a presumption of service connection based upon exposure 
to herbicides used in Vietnam should not be extended beyond 
specific disorders, based upon extensive scientific research.  
See 68 Fed. Reg. 27,630-27,641 (May 20,2003).

Notwithstanding the presumptive provisions originally arising 
out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Pub. Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984) and the Agent Orange Act of 1991, 
Pub. Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has held that 
a claimant is not precluded from establishing service 
connection for a disease claimed to be related to herbicide 
exposure on a direct basis under § 3.303(d).  See Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994);  See also 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

A.  Service connection for diabetes mellitus

The Veteran claims service connection for diabetes mellitus, 
secondary to herbicide exposure during service.  

As noted previously, the Veteran served on active duty from 
February 1963 to December 1966.  There is no evidence that 
diabetes mellitus manifested during service or within one 
year of separation. 

Post-service medical records in evidence show treatment for 
diabetes since 2000. 

The Veteran asserts that he was exposed to herbicides while 
serving aboard the USS Kearsage in the territorial waters of 
Vietnam.  The Veteran does not assert that he set foot within 
the land borders of Vietnam.

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United 
States Court of Appeals for Veterans Claims held that a VA 
manual provision, VA Adjudication Procedure Manual M21-1, 
Part III,  4.08(k)(1)-(2) (Nov. 1991) created a presumption 
of herbicide exposure based on receipt of the Vietnam Service 
Medal for purposes of service connection for diseases 
associated with herbicide exposure.  In so holding, the 
Veterans Court found the manual provision to be a substantive 
rule and invalidated a subsequent amendment to that 
provision.  The Veterans Court also found that neither the 
statute nor the regulation governing herbicide exposure 
claims precludes application of the presumption of herbicide 
exposure to persons who served aboard ship in close proximity 
to the Republic of Vietnam.  The Veterans Court held that, 
for the purpose of applying the presumption of exposure to 
herbicides under 38 C.F.R. § 3.307(a)(6)(iii), "service in 
the Republic of Vietnam" will, in the absence of 
contradictory evidence, be presumed based upon the veteran's 
receipt of the Vietnam Service medal, without any additional 
proof that a veteran who served offshore of the Republic of 
Vietnam actually set foot on land.  

VA disagreed with the Court's decision in Haas and appealed 
it to the United States Court of Appeals for the Federal 
Circuit (Federal Circuit).

On May 8, 2008, the Federal Circuit issued a decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Federal 
Circuit held that the Veterans Court erred in rejecting VA's 
interpretation of § 3.307(a)(6)(iii) as requiring a 
servicemember's presence at some point on the landmass or 
inland waters of Vietnam in order to benefit from the 
regulation's presumption.  The Federal Circuit held that 
§ 3.307(a)(6)(iii) was reasonably interpreted by VA as 
requiring that a servicemember had actually set foot within 
the land borders of Vietnam in order to be entitled to 
statutory presumptions of herbicide exposure and service 
connection.  

Personnel records show that the Veteran served aboard  the 
USS Kearsage.  A ship history in evidence indicates that this 
vessel operated off of the coast of Vietnam during October of 
1966.   

The Board acknowledges that the Veteran received the Vietnam 
Service Medal.  However, the Board observes that the Vietnam 
Service Medal is awarded to all members of the Armed Forces 
of the United States serving at any time between July 4, 1965 
and March 28, 1973 in Thailand, Laos, or Cambodia or the 
airspaces thereover in direct support of operations in 
Vietnam.  See Manual of Military Decorations and Awards, 6.5 
(Department of Defense Manual 1348.33-M, September 1996).  
Therefore, the receipt of the Vietnam Service Medal is not 
necessarily verification of service in the Republic of 
Vietnam.

Based on the foregoing, the Veteran is not shown to have 
served in the Republic of Vietnam.  Therefore,  the 
presumption for herbicides is not applicable in this case.  
Accordingly, service connection for diabetes mellitus 
secondary to herbicide exposure is not warranted.  As the 
evidence is not in relative equipoise, the Veteran may not be 
afforded the benefit of the doubt.  Rather, as there is a 
preponderance of the evidence against the Veteran's claim for 
service connection for diabetes mellitus, the claim must be 
denied.

B.  Service connection for amputation of three middle toes of 
the right foot

The Veteran claims service connection for amputation of three 
toes of the right foot, secondary to diabetes mellitus.  

Private medical records dated in October 2000 reflect a 
diagnosis of ischemic necrosis of the right foot.  The 
Veteran underwent amputation of toes 3 and 4 of the right 
foot in October 2000.  Medical records note that the Veteran 
had previously lost the second toe of the right foot.   

The Board concludes that service connection is not warranted 
for amputation of three middle toes of the right foot.  VA 
regulations provide that service connection may be granted 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 3.310 
(2008).  Because service connection is not presently in 
effect for diabetes mellitus, the Board may not consider 
entitlement service connection for the claimed condition 
secondary to diabetes mellitus.

In the absence of competent medical evidence of a nexus 
between the claimed disability and the Veteran's service or a 
service-connected disability, the Board finds that service 
connection for amputation of the three middle toes of the 
right foot is not warranted.  The Board therefore concludes 
that there is a preponderance of the evidence against the 
veteran's claim for service connection.  As the evidence is 
not in relative equipoise in this case, the veteran may not 
be afforded the benefit of the doubt.  

C.  Service connection for lens implant, claimed as secondary 
to diabetes mellitus.

Post-service medical records reflect a diagnosis of diabetic 
retinopathy, which was treated with laser in 2002.  

The Board concludes that there is a preponderance of the 
evidence against the Veteran's claim for service connection 
for a lens implant, secondary to diabetes mellitus.  Diabetes 
mellitus is not presently service-connected; therefore, 
service connection may not be granted secondary to that 
disability.  The record does not contain any competent 
medical evidence linking a lens implant to service or a 
service-connected disability.  In the absence of such 
evidence, the Board finds that service connection for a lens 
implant is not warranted.  As the evidence is not in relative 
equipoise in this case, the veteran may not be afforded the 
benefit of the doubt.

D.  Service connection for hypertension, claimed as secondary 
to diabetes mellitus.

There is no evidence that hypertension manifested during 
service or within one year of separation.

Post-service private medical records reflect a current 
diagnosis of hypertension.  However, the record does not 
contain medical evidence linking hypertension to service or 
to a service-connected disability.  In the absence of 
competent medical evidence of a nexus between the currently 
diagnosed hypertension and the Veteran's service or a 
service-connected disability, the Board finds that service 
connection for hypertension is not warranted.  The evidence 
is not in relative equipoise; therefore, the Veteran may not 
be afforded the benefit of the doubt. 
  
E.  Service connection for bilateral hearing loss and 
tinnitus

The Veteran asserts that hearing loss and tinnitus were 
caused by exposure to aircraft noise during service.   

Service treatment records do not show any complaints of or 
diagnoses of hearing loss or tinnitus.

An audiogram performed during service in July 1963 obtained 
the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
10
20
LEFT
15
10
15
10
15

An audiogram obtained in August 1966 noted the following 
puretone thresholds, in decibels




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
5
5
10
10
10


The Veteran had a VA audiological examination in October 
2003.  The examiner noted that the claims file was reviewed.  
The Veteran complained of hearing difficulty in both ears, 
which reportedly developed gradually over the years.  The 
Veteran complained of tinnitus, occurring weekly.  The 
examiner noted that the Veteran was a flight line specialist 
during service and had exposure to aircraft and shipboard 
noise.  The examiner noted that the Veteran had a post-
service history of noise exposure from pump and motor noise 
as a chemical plant worker.

Audiological evaluation revealed the following puretone 
thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
20
45
LEFT
20
15
30
75
75

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 96 percent in the left.  

The VA examiner diagnosed moderate sensorineural hearing loss 
at 4000 Hertz in the right ear.  The examiner diagnosed a 
mild to severe mixed loss of hearing sensitivity from 2000 
through 4000 Hertz in the left ear and a moderate 
sensorineural loss of hearing in the right ear.  The examiner 
opined that the Veteran's hearing loss and tinnitus are less 
likely than not due to his military noise exposure.  The 
examiner noted that the Veteran's release from active duty 
indicated pure tone thresholds within normal limits from 500 
to 6000 Hertz in both ears.  

The Board finds that there is a preponderance of the evidence 
against the Veteran's claim for service connection for 
hearing loss and tinnitus.  There is no medical evidence of 
hearing loss and tinnitus during service or for many years 
after service.  A VA medical opinion concluded that hearing 
loss and tinnitus are not related to service, and there are 
no medical opinions in evidence that associate the Veteran's 
hearing loss and tinnitus to active duty service.  
Accordingly, service connection is not warranted for tinnitus 
and hearing loss.  As the evidence is not in relative 
equipoise, the Veteran may not be afforded the benefit of the 
doubt. 

F.  TDIU

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2008).

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  In determining whether unemployability 
exists, consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or any impairment caused by nonservice- 
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran does not have any service-connected disabilities 
and thus does not meet the minimum schedular criteria for 
TDIU.  Moreover, while Social Security records reflect that 
the Veteran has been considered disabled since September 
2000, service-connection is not in effect for any disability.  
Accordingly,  this finding does not warrant a grant of TDIU.  


The Board concludes that the criteria for entitlement to TDIU 
have not been met.  The Veteran is not service-connected for 
any disabilities.  The Veteran does not meet the minimum 
schedular criteria of TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16, 4.19, as service connection is 
not in effect for any disability.  Although Social Security 
records indicate that the Veteran is considered disabled, 
such disability is not shown to be due to service-connected 
disabilities.  In reaching this decision, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there is not an approximate balance of 
positive and negative evidence of record, reasonable doubt 
could not be resolved in the Veteran's favor.  Rather, as a 
preponderance of the evidence is against the claim for TDIU, 
the claim must be denied.


ORDER

Service connection for diabetes mellitus is denied.  

Service connection for amputation of three middle toes of the 
right foot is denied.

Service connection for a lens implant is denied.

Service connection for hypertension is denied.  

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


